PER CURIAM.
Mark Shawver timely appeals a final judgment of injunction for protection against repeat violence entered against him in favor of Anthony Scarvelli. He argues that the trial court erred by entering the injunction where the petition only alleged one act of violence and the evidence presented by petitioner was only sufficient to support a finding of one act of violence. We agree. See § 784.046(2)(b), Fla. Stat. (2011) (“ ‘Repeat violence’ means two incidents of violence or stalking committed by the respondent, one of which must have been within 6 months of the filing of the petition, which are directed against the petitioner or the petitioner’s immediate family member.”); see also Power v. Boyle, 60 So.3d 496 (Fla. 1st DCA 2011) (explaining that an injunction for protection against repeat violence cannot be entered absent a finding of two incidents of violence or stalking, which must be supported by competent substantial evidence). Accordingly, we reverse the final judgment and remand with directions that the trial court vacate the injunction and dismiss the petition.
REVERSED AND REMANDED WITH DIRECTIONS.
MONACO, LAWSON and EVANDER, JJ., concur.